10
ii

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. 2:20-mj-64-EFB

Plaintiff,
[PROPOSED] ORDER
Vs. Date: April 6, 2020
Time: 2:00 p.m.
JASMINE LASHAY JONES Judge: Kendall J. Newman

aka James Gregory Jones

Defendant.

 

 

Having considered the defendant’s request and the government’s non-opposition to the
request it is hereby:

ORDERED, that Ms. Jones shall be detained; it is further,

ORDERED, that her case is transmitted to the Central District of California for further
proceedings on the Supervised Release violation petition filed on January 4, 2006; it is further,

ORDERED, that the order of transport of Ms. Jones to the Central District of California

is stayed until May 4, 2020; it is further,

 

 

JASMINE JONES / Status & Request

 
